Citation Nr: 1536412	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a broken right leg and thigh.

3.  Entitlement to service connection for peripheral arterial disease with leg pain and swelling.

4.  Entitlement to service connection for residuals of head surgery.

5.  Entitlement to service connection for residuals of a radiation test.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve, which included a period of active duty for training (ACDUTRA) from July 1968 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is of record.  The Board remanded the case for further development in April 2012, and the case has since been returned to the Board for appellate review.

This appeal was processed via a paper claims file and Virtual VA and VBMS electronic claims files.  The VBMS electronic claims file contains the November 2014 supplemental statement of the case, as well as additional written statements from the appellant and his representative.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required to obtain clarification from the appellant as to whether he is claiming service connection for residuals of a broken right or left leg.  The appellant's original claim and subsequent written statements are somewhat unclear in this regard.  The AOJ has adjudicated the claim as one for the right leg based on a notation in the service treatment records (STRs) showing a history of a pre-service right femur fracture; however, the appellant has also indicated that he broke his left leg during his period of ACDUTRA.  See December 1966 service appointment examination (noting two vertical scars on left side of thigh and history of right femur fracture in 1957 while playing football); December 2007 VA examination (reporting history of broken left thigh).  In addition, the December 2007 VA examiner diagnosed a healed midshaft fracture, status post surgery for fractures of the left femur, finding two residual scars on the left thigh and no obvious scars on the right thigh on examination.  As part of the diagnosis, the examiner indicated that there was documentation of two vertical scars on the left side of the thigh in the December 1966 examination.  Based on the foregoing, to afford the appellant all due consideration, an attempt to clarify this issue is necessary.

Second, remand is required to ensure that all available STRs and service personnel records (SPRs) have been obtained.  In the April 2012 remand, the Board instructed the AOJ to attempt to obtain any additional service records; any request was to include the appellant's entire period of service.  In response to the remand, the RO submitted a records request directly to Fort Hamilton and received a December 2012 negative response.  The RO also submitted a request to the Records Management Center in November 2012 and received a negative response that same month; however, that request specifically indicated that the appellant's service started in November 1969, the same starting date that was provided in the previous service department requests.  See March 2007 and June 2010 3101 printouts.  The record shows that the appellant had Reserve service before 1969.  Given the nature of the appellant's contentions in this case, an attempt to obtain any additional service records for the remaining relevant time period is necessary. 

In addition, the RO attempted to search for inpatient records based on the appellant's report of in-service surgical treatment but received a response that clinical records searches are limited to a one-year period.  See November 2007 3101 printout.  The RO informed the appellant that an additional search could be performed if he provided more specific information regarding his claimed treatment.  See March 2010 statement of the case.  The appellant later clarified that his claims were based on treatment received during his period of ACDUTRA at Fort Hamilton from July 1968 to September 1968.  See May 2010 substantive appeal; July 2011 Bd. Hrg. Tr. at 2-4, 7-8.  On review, although it appears that a complete reply from Fort Hamilton is of record, it does not appear that another attempt was made to request the inpatient records from the service department, and such a request is necessary.

Third, remand is required because there may be outstanding and relevant private treatment records not associated with the claims file, as detailed in the remand instructions below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant to determine if he is claiming service connection for residuals of a broken right leg or left leg.  All attempts and responses must be documented in the claims file.

2.  Contact the National Personnel Records Center, the Records Management Center, or any other appropriate entity, to obtain and associate the appellant's complete STRs and SPRs and any inpatient records (to include x-ray reports) of the appellant's reported hospitalization at Fort Hamilton in 1968 with the claims file.

First, the record shows that the appellant had a December 1966 service appointment examination, as well as a period of ACDUTRA in 1968.  It is noted that Fort Hamilton has provided a negative response for all records, and an additional request to that location is not necessary unless otherwise indicated.  Nevertheless, the requests to the service department of record have indicated that the appellant's service was from November 1969 to October 1993.  See March 2007 and June 2010 3101 printouts; November 2012 Records Management Center response.  A service department request must be made that includes the time period beginning from December 1966.

Second, the appellant has contended that he received surgical treatment for a broken leg and mole removal during his period of ACDUTRA at Fort Hamilton from July 1968 to September 1968.  An additional attempt to obtain any related inpatient records is necessary because the appellant has now limited the time period for this treatment.  See November 2007 3101 printout (response that clinical records searches are limited to a one-year period).

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and any representative.

3.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and his representative.

It is noted that the April 2007 authorization form (VA Form 21-4142) for the University of Michigan Hospital appears to have expired, and the appellant will need to provide another authorization form including his date of birth if he would like VA to attempt to obtain any additional private treatment records from this or any other non-VA facility.  See May 2007 University of Michigan Hospital response (unable to locate patient based on information in authorization form, requested date of birth to attempt to identify patient).

4.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include scheduling the appellant for a VA examination, as appropriate.

5.  The claims must then be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


